Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims and in light of the specifications, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
After reviewing and analyzing the RCE and Applicant’s arguments filed on 4/7/21/20, the Examiner finds the amendments and arguments very convincing; furthermore, after conducting thorough search, several closely related prior arts were identified and analyzed; however, the prior arts of record, individually or in combination, fail to teach or suggest methods and systems which include a data storage device that contains user identifiers and associated entitlement values for a plurality of tenants of a cloud computing environment and where a provisioning application platform processor receives a user request for an integration service and access the data storage device and wherein the provisioning application platform processor then transmits at least one entitlement value to a platform resource manager processor to facilitate creation of a plurality of microservices resulting in implementation of the integration service for the user.
Claims 1-3, 7-12, 14-16, and 18-20 are allowed because of the combination and other limitations listed above.

Any comments considered necessary by applicant must be submitted no later, than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly labeled "Comments on Examiner's Amendment". 
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to TESFAY YOHANNES whose telephone
number is (571)270-7528. The examiner can normally be reached on Monday-
Friday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TESFAY YOHANNES/ 5/21/21
Primary Examiner, Art Unit 2441